Citation Nr: 1417080	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for Methicillin-resistant Staphylococcus Aureus infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served in the U.S. Naval Reserves from March 1987 to June 2005 with various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  Confirmed periods of active duty include June 1988 to April 1990, September 1995 to June 1996, and July 2004 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The claim was previously before the Board in November 2012 and remanded for further development, to include affording the Veteran with a VA examination during an active outbreak of her claimed condition.  The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran was treated for lesion-type outbreaks during her military service.  In January 2005 she had aggressive abscesses on her arm, inner thigh, and legs.  The narrative report indicates the abscesses were treated as if they were Methicillin-resistant Staphylococcus Aureus (MRSA) infections.  A note written on January 20, 2005 indicates, "A culture that was done 10Jan2005 (sterile swab of medical upper arm wound) resulted in a bacterial diagnosis of MRSA which was reported to me today when I called the lab."  In contrast, other January 2005 records note the abscesses as "folliculitis" of the arm, right upper thigh, and left leg. Actual lab bacteriology results dated from January 23, 2005 to January 27, 2005, moreover, indicate "no growth."  Cultures taken in February 2005 and March 2005 are similarly negative.  There is at least one indication, however, that a January 10, 2005 culture was positive for bacterial MRSA even if subsequent cultures were negative.

The Veteran is currently service-connected for folliculitis.  The Board has remanded this claim more than once to clarify whether in addition to folliculitis, the Veteran also has MRSA.  The Veteran has been afforded VA examinations in March 2010, April 2010, June 2011, and most recently February 2013.  The problem with these examinations is that the Veteran was never having an outbreak.  The Board specifically directed the RO to schedule the Veteran during the summer months when she claims she has MRSA outbreaks.  

The other inadequacy found in these examinations is that none of the examiners considered or reconciled all the accurate facts.  While they all noted the negative in-service cultures, finding no true in-service diagnosis of MRSA, none of the examiners reconciled this with the fact that there is one notation of a January 10, 2005 culture, which did result in a positive diagnosis of bacterial MRSA.  Most recently, the February 2013 VA examiner again found no in-service evidence of culture positive MRSA.  While it is true cultures thereafter were negative and the Veteran was also treated in the military for folliculitis, it appears she tested positive at least once for MRSA during her military service.  The February 2013 VA examiner also found no current skin lesions and, therefore, current cultures could not be obtained.
  
The Veteran claims ongoing outbreaks of MRSA, especially during the summer months, and has submitted an undated statement from her treating physician at the VA indicating recurrent outbreaks of MRSA.  The treating physician notes ongoing treatment of her skin with topical antibiotics.  Clarification is needed, however, to determine if the MRSA diagnosis is based on history only or true diagnostic culture testing.  The post-service treatment records do not contain any culture testing confirming a positive MRSA diagnosis.  Rather, VA outpatient treatment records merely note MRSA by history with residual scarring.  Indeed, service connection is in effect for residual scarring.  While the Veteran claims ongoing outbreaks during the summer months, there is no confirmation that these outbreaks are MRSA versus her service-connected folliculitis disorder. 

The Veteran's representative argues in an October 2013 brief that the examinations are inadequate and not compliant with the Board's prior remand directives because they were not conducted during an active outbreak of the condition.  See Ardison v. Brown, 2 Vet. App. 405 (1994); Stegall v. West, 11 Vet. App. 268 (1998).  The examinations are further inadequate because the examiners did not specifically reconcile the positive MRSA culture noted in the January 2005 service treatment records.  For these reasons, a new VA examination is warranted. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include any VA or non-VA facilities at which she received treatment for her skin condition, specifically MRSA or MRSA culture testing since January 2013.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of her response, the RO must request all treatment records from the VA Medical Center since January 2013.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be provided with a new VA examination during the summer months and an active outbreak to determine the presence of MRSA.  This examination must be scheduled during a period of flare-up of the Veteran's skin disorder, which is likely to occur at short notice.  Accordingly, every reasonable effort must be made to secure such an examination during an active phase of MRSA.  If the Veteran has an outbreak of MRSA prior to a scheduled VA examination, she must present himself to a VA outpatient clinic for an examination and skin culture to document the outbreak and all pertinent symptomatology.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed disorder.  Appropriate instructions must be provided to the Veteran in this regard.  If scheduling is not possible, the RO must state why.  

The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished. 

Based upon the evidence of record, the clinical evaluation, a skin culture, and the Veteran's statements, the VA examiner must provide an opinion as to whether the Veteran's current skin disorder is MRSA.  The examiner is specifically directed to consider and reconcile the January 2005 service treatment records noting a January 10, 2005 positive culture test for bacterial MRSA with subsequent negative culture tests.  The examiner must reconcile whether the Veteran has MRSA and, if so, whether the diagnosis was due to her outbreak(s) in the military during her service in Iraq.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is her responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

